DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 04/04/2022, claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Twelves et al. (US20090200275).
Regarding claim 1 (and mutatis mutandis to claims 12 and 17), Twelves teaches a tool head assembly (solid state deposition system 8; Figure 1) for a solid state additive manufacturing apparatus ([0001] system and a process for depositing a metallic material on a substrate), the tool head assembly comprising: 
a tool head (spindle 10; Figure 1) comprising a material passage (feed rod 24 ; Figure 1) configured to receive a material therein ([0014] Suitable materials for the feed rod 24 include: Aerospace Grades of Aluminum, Titanium, Low Alloy Steel and Nickel Based Super Alloys such as Inconel 625 and 718), the tool head being configured to deposit the material from the material passage onto a substrate  ([0001] system and a process for depositing a metallic material on a substrate) of the solid state additive manufacturing apparatus to form at least one layer of the material on the substrate, the tool head comprising a shoulder configured to contact the material such that rotation of the tool head frictionally stirs the material (Abstract: rotating the rod while the pressure is being exerted to generate frictional heat when the rod contacts a surface of the workpiece); 
a first barrier and a second barrier configured to extend along a corresponding side surface of the at least one layer as the at least one layer is deposited onto the substrate such that the first barrier and the second barrier are configured to constrain the material from extruding past an edge of the shoulder ([0017] As shown in FIG. 2, lateral confinement of the deposited metal may be progressively achieved by shaped cam followers 42 spaced at a desired wall thickness for the deposited material); and 
a third barrier (deposition point 31; Figure 2) configured to extend between the first barrier and the second barrier (see 31 between 42 in Figure 2), the third barrier constraining the at least one layer to a particular thickness as the at least one layer is deposited onto the substrate ([0011] Upper confinement of the deposited metal may be provided by the solid feed rod), and the third barrier further configured to rotate about an axis of rotation (the solid feed rod rotates as discussed in the abstract).
However, Twelves fails to teach the third barrier extending to a side surface of the material and to the first barrier and the second barrier (see gaps in annotated Figure 2 below). Further, Twelves fails to even suggest that the gap shown in Figure 2 below could be closed such that the third barrier would extend to a side surface of the material and would extend to the first barrier and the second barrier.


    PNG
    media_image1.png
    687
    491
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743